Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harash et al (US 2016/0377704 A1), hereinafter Harash.
Harash discloses an emergency detection method, comprising: 
receiving a reflection radio frequency signal, and processing the reflection radio frequency signal to obtain a raw data signal (a system 100 comprises a UWB-RF interferometry unit 220 configured to transmit signals and receive echo signals 99 from an environment 80, and process the received echo signals for extraction of multiple features [0070])
processing the raw data signal to obtain an energy response corresponding to a field (feature extractor 240 configured to derive a Doppler signature and a range-time energy signature as motion characteristics [0123]), and determining a first detection result according to the energy response (motion features extraction 241 yields a motion features vector 440 which is then used for further processing and classification in classifiers 130 and/or 250 [0131])
in response to the energy response matching a first event (posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176] & classifying the posture characteristics of the human to indicate a state [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A]), determining whether the first detection result belongs to an emergency (Cognitive Situation Analysis (CSA) module 260 (a Hidden Markov Model based pattern recognition) recognizes whether the monitored person is in an emergency or abnormal situation, such as a fall [0076]; the system detects falls as well as identifies other emergency situations such as labor briefing, sedentary situations and other abnormal cases [0066])
processing the raw data signal according to a motion detection algorithm (a training module 251) to obtain a second detection result (a maximal Doppler frequency extractor 424 may identify the instantaneous moment and range that a rapid motion (such as falling) has occurred [0133])
and in response to the second detection result matching a first motion (posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176] & classifying the posture characteristics of the human to indicate a state [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A]), determining whether the second detection result belongs to the emergency (Cognitive Situation Analysis (CSA) module 260 (a Hidden Markov Model based pattern recognition) recognizes whether the monitored person is in an emergency or abnormal situation, such as a fall [0076]; the system detects falls as well as identifies other emergency situations such as labor briefing, sedentary situations and other abnormal cases [0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3, 5, 8 thru 14, and 16 thru 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harash, in view of Leone et al (Leone A., Diraco G., Siciliano P. Detecting falls with 3D range camera in ambient assisted living applications: A preliminary study. Med. Eng. Phys. 2011), hereinafter Leone.
Regarding claim 1, Harash discloses a non-contact motion detection method, comprising:
transmitting a detection signal to a field, and receiving a reflection signal corresponding to the field (a system 100 comprises a UWB-RF interferometry unit 220 configured to transmit signals and receive echo signals 99 from an environment 80 [0070])
processing the reflection signal to obtain a raw data signal (process the received echo signals for extraction of multiple features [0070])
calculating an energy value of the raw data signal continuously being less than a first preset energy value (the echo sources may be characterized in terms of human postures according to the calculated and processed spatial distribution; high power voxels may be defined by a specified power threshold and used to derive the posture features [0111] & posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176])
determining that a first event occurs in the field (classifying the posture characteristics of the human to indicate a state [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A]), and providing a first alarm corresponding to the first event (Cognitive Situation Analysis (CSA) module 260 (a Hidden Markov Model based pattern recognition) recognizes whether the monitored person is in an emergency or abnormal situation, such as a fall [0076]; the system detects falls as well as identifies other emergency situations such as labor briefing, sedentary situations and other abnormal cases [0066])
determining whether a second event occurs in the field according to an energy distribution of the raw data signal (posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176] & classifying the posture characteristics of the human to indicate a state [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A])
calculating the energy value of the raw data signal continuously being less than a second preset energy value (a maximal Doppler frequency extractor 424 may use the maximum Doppler frequency to identify the instantaneous moment and range that a rapid motion (such as falling) has occurred [0133])
providing a second alarm corresponding to the second event (Cognitive Situation Analysis (CSA) module 260 (a Hidden Markov Model based pattern recognition) recognizes whether the monitored person is in an emergency or abnormal situation, such as a fall [0076]; the system detects falls as well as identifies other emergency situations such as labor briefing, sedentary situations and other abnormal cases [0066])
However, Harash does not disclose:
calculating a first maintenance time length
the first maintenance time length being greater than or equal to a first preset time length
calculating a second maintenance time length
the second maintenance time length being greater than or equal to a second preset time length
Leone teaches:
the 3D centroid height profile over time allowed for distinct falls from other activities by thresholding the unmoving time interval as shown in Fig. 10 [Section 3. Results]
simulated falls were detected by using the critical phase duration and the post fall phase duration [Section 3. Results]
the threshold TH2 allowed to discriminate correctly a “voluntary lying down on floor” from an involuntary fall, characterized by a shorter duration of the critical phase [Section 3. Results & Table 4]
the threshold TH3 allowed the correct direction of falls with recovery as non-falls, by considering the duration of the post fall phase shorter than 4s in case of recovery [Section 3. Results & Table 4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of Leone because doing so would improve accuracy of determining emergencies and reduce frequency of false alarms, as recognized by Leone.
Regarding claim 2, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 1, wherein before calculating the energy value of the raw data signal, the method further comprises filtering the raw data signal based on a frequency range (an out of band noise reduction filter may be configured to filter out the out of pulse bandwidth noise and interferences [0103]).
Regarding claim 3, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 1, wherein the step of calculating the first maintenance time length corresponding to the energy value of the raw data signal continuously being less than the first preset energy value comprises: when the energy value of the raw data signal is less than the first preset energy value, timing a maintenance time during which an energy value of the reflection signal is less than the first preset energy value to generate the first maintenance time length (Harash - [0111] & Leone - [Section 3. Results & Table 4], cited and incorporated in the rejection of claim 1).
Regarding claim 5, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 1, wherein in response to the second event that occurs, the step of calculating the second maintenance time length corresponding to the energy value of the raw data signal continuously being less than the second preset energy value comprises: in case of determining that the second event occurs, timing a time length during which the energy value of the raw data signal is continuously less than the second preset energy value to generate the second maintenance time length (Harash - [0133] & Leone - [Section 3. Results & Table 4], cited and incorporated in the rejection of claim 1).
Regarding claim 8, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 1, wherein the first event is an event in which a fast motion does not occur in the field within the first preset time length (Harash – [i.e. sedentary situations, 0066 & Fig. 5A], cited and incorporated in the rejection of claim 1).
Regarding claim 9, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 1, wherein the second event is a fall event that occurs in the field (Harash – [0066 & Fig. 5A], cited and incorporated in the rejection of claim 1).
Regarding claim 10, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 1, wherein the step of determining whether the second event occurs in the field according to the energy distribution of the raw data signal further comprises: analyzing the energy distribution of the raw data signal according to a motion detection algorithm, wherein the motion detection algorithm is trained by an artificial neural network (a training module 251 & the system may use machine learning [Harash - 0066]).
Regarding claim 11, Harash discloses a motion detection device, comprising:
a detection circuit, transmitting a detection signal to a field, receiving a reflection signal corresponding to the field, and processing the reflection signal to obtain a raw data signal (a system 100 comprises a UWB-RF interferometry unit 220 configured to transmit signals and receive echo signals 99 from an environment 80, and process the received echo signals for extraction of multiple features [0070])
a processor, coupled to the detection circuit, and configured to (a processor of a general purpose computer [0183]):
calculate an energy value of the raw data signal continuously being less than a first preset value (the echo sources may be characterized in terms of human postures according to the calculated and processed spatial distribution; high power voxels may be defined by a specified power threshold and used to derive the posture features [0111] & posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176])
determine that a first event occurs in the field (classifying the posture characteristics of the human to indicate a state [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A]), and provide a first alarm corresponding to the first event (Cognitive Situation Analysis (CSA) module 260 (a Hidden Markov Model based pattern recognition) recognizes whether the monitored person is in an emergency or abnormal situation, such as a fall [0076]; the system detects falls as well as identifies other emergency situations such as labor briefing, sedentary situations and other abnormal cases [0066])
determine that a second event occurs in the field according to an energy distribution of the raw data signal (posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176] & classifying the posture characteristics of the human to indicate a state [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A])
calculate the energy value of the raw data signal continuously being less than a second preset value (a maximal Doppler frequency extractor 424 may use the maximum Doppler frequency to identify the instantaneous moment and range that a rapid motion (such as falling) has occurred [0133])
provide a second alarm corresponding to the second event (Cognitive Situation Analysis (CSA) module 260 (a Hidden Markov Model based pattern recognition) recognizes whether the monitored person is in an emergency or abnormal situation, such as a fall [0076]; the system detects falls as well as identifies other emergency situations such as labor briefing, sedentary situations and other abnormal cases [0066])
However, Harash does not disclose:
calculating a first maintenance time length
the first maintenance time length being greater than or equal to a first preset time length
calculating a second maintenance time length
the second maintenance time length being greater than or equal to a second preset time length 
Leone teaches:
the 3D centroid height profile over time allowed for distinct falls from other activities by thresholding the unmoving time interval as shown in Fig. 10 [Section 3. Results]
simulated falls were detected by using the critical phase duration and the post fall phase duration [Section 3. Results]
the threshold TH2 allowed to discriminate correctly a “voluntary lying down on floor” from an involuntary fall, characterized by a shorter duration of the critical phase [Section 3. Results & Table 4]
the threshold TH3 allowed the correct direction of falls with recovery as non-falls, by considering the duration of the post fall phase shorter than 4s in case of recovery [Section 3. Results & Table 4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of Leone because doing so would improve accuracy of determining emergencies and reduce frequency of false alarms, as recognized by Leone.
Claims 12 corresponds to claim 2 in scope and therefore is similarly rejected.
Regarding claim 13, Harash, as modified by Leone, discloses the motion detection device of claim 11, wherein when the energy value of the raw data signal is less than the first preset energy value, accumulate a maintenance time during which the energy value of the raw signal is less than the first preset energy value to generate the first maintenance time length (Harash - [0111] & Leone - [Section 3. Results & Table 4], cited and incorporated in the rejection of claim 1). Harash, as modified by Leone, does not disclose that the processor comprises: a first timer. However, it is implicit in the system of Harash to encompass a timer/clock for the purpose of counting time duration of occurring events. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement a timer/clock in order to generate a time length since it only requires routine skill in the art.
Regarding claim 14, Harash, as modified by Leone, discloses the motion detection device of claim 13, wherein in case of determining that the second event occurs, accumulate a time length during which the energy value of the raw data signal is continuously less than the second preset energy value to generate the second maintenance time length (Harash - [0133] & Leone - [Section 3. Results & Table 4], cited and incorporated in the rejection of claim 11). Harash, as modified by Leone, does not discloses that the processor further comprises: a second timer. However, it is implicit in the system of Harash to encompass a timer/clock for the purpose of counting time duration of occurring events. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement a timer/clock in order to generate a time length since it only requires routine skill in the art.
Regarding claim 16, Harash, as modified by Leone, discloses the motion detection device of claim 11, wherein the first event is an event in which a fast motion does not occur in the field within the first preset time length (Harash – [i.e. sedentary situations, 0066 & Fig. 5A], cited and incorporated in the rejection of claim 11).
Claims 17 and 18 correspond to claims 8 and 9 in scope and therefore are similarly rejected.
Regarding claim 19, Harash, as modified by Leone, discloses the motion detection device of claim 11, wherein the motion detection device is a continuous wave radar (a UWB-RF interferometry unit 220 configured to transmit signals and receive echo signals [0070]), and the detection circuit is a radio frequency transceiver (system 100 configured to transmit signals via Tx antenna 101 and receive echo signals via array 110-1 to 110-N; Tx antennas 101 and Rx antennas 110 are part of an antenna array 115 [0069]).
Claims 4, 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harash, in view of Leone, and further in view of McCusker (US 10,809,743 B1), hereinafter McCusker.
Regarding claim 4, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 3. However, Harash, as modified by Leone, does not disclose that the step of calculating the first maintenance time length corresponding to the energy value of the raw data signal continuously being less than the first preset energy value further comprises: when the energy value of the reflection signal is greater the first preset energy value, resetting the first maintenance time length.
McCusker teaches generating the trigger signal for triggering the automated vortex recovery responsive to the time elapsed being greater than the predetermined time threshold [col. 12, lines 49-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of McCusker because doing so would trigger an automated vortex recovery responsive to the time elapsed being greater than the time threshold, enabling the execution of the automated vortex recovery, as recognized by McCusker.
Regarding claim 6, Harash, as modified by Leone, discloses the non-contact motion detection method of claim 5. However, Harash, as modified by Leone, does not disclose that the method further comprises: in case of determining that the second event occurs, timing a time length during which the energy value of the raw data signal is continuously greater than the second preset energy value to generate a third maintenance time length; and when the third maintenance time length is less than a third preset time length, resetting the third maintenance time length.
McCusker teaches initiating a timer responsive to a magnitude being greater than the magnitude threshold, and generating the trigger signal for triggering the automated vortex recovery responsive to the time elapsed being greater than the predetermined time threshold [col. 12, lines 49-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of McCusker because doing so would trigger an automated vortex recovery responsive to the time elapsed being greater than the time threshold, enabling the execution of the automated vortex recovery, as recognized by McCusker. 
Regarding claim 7, Harash, as modified by Leone and McCusker, discloses the non-contact motion detection method of claim 6, further comprising: in case of determining that the second event occurs, stopping timing when the third maintenance time length is greater than or equal to the third preset time length.
McCusker teaches stopping the timer responsive to the orientation parameter being less than or falling below the orientation threshold before the elapsed time becomes greater than the predetermined period of time [col. 8, lines 60-63].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of McCusker because doing so would trigger an automated vortex recovery responsive to the time elapsed being greater than the time threshold, enabling the execution of the automated vortex recovery, as recognized by McCusker.
Regarding claim 15, Harash, as modified by Leone, discloses the motion detection device of claim 14. However, Harash, as modified by Leone, does not discloses that the processor further comprises: a third timer, configured to, in case of determining that the second event occurs, timing a time length during which the energy value of the raw data signal is continuously greater than the second preset energy value to generate a third maintenance time length, wherein when the processor determines that the third maintenance time length is less than a third preset time length, the processor resets the third timer.
McCusker teaches initiating a timer responsive to a magnitude being greater than the magnitude threshold, and generating the trigger signal for triggering the automated vortex recovery responsive to the time elapsed being greater than the predetermined time threshold [col. 12, lines 49-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of McCusker because doing so would trigger an automated vortex recovery responsive to the time elapsed being greater than the time threshold, enabling the execution of the automated vortex recovery, as recognized by McCusker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al (US 2020/0309940 A1) discloses a motion state detection apparatus and method based on wireless signals and a system.
Diraco et al (Diraco G, Leone A, Siciliano P. A Radar-Based Smart Sensor for Unobtrusive Elderly Monitoring in Ambient Assisted Living Applications. Biosensors. 2017) discloses a smart sensor system for the detection of abnormalities during daily activities for sensing cardiorespiratory and body movements.
Yang et al (KR-102100639-B1) discloses a device for detecting fall and rise in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hailey R Le/Examiner, Art Unit 3648                            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648